DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 13 and 15 are pending in the instant invention.  According to the Amendments to the Claims, filed August 18, 2021, claims 3, 5, 7, 9 and 15 were amended and claims 11, 12, 14 and 16 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2018/072160, filed August 16, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17186573.6, filed August 17, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on August 18, 2021, is acknowledged: a) Group I - claims 1-9 and 13; and b) substituted imidazo[1,2-a]imidazole of formula I - p. 60, Example No. 43, shown to the right below, and hereafter referred to as N-(3,5-difluoro-4-(6’-oxo-3’-(1H-pyrazol-3-yl)spiro[cyclopropane-1,5’-imidazo[1,2-a]imidazole]-7’-yl)phenyl)pyridine-2-carboxamide, where L = -C(O)NH-; R1 = -pyridin-2-yl; R2 = -F; R3 = -F; R4 = -1H-pyrazol-3-yl; and R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring.  Claims 1, 6, 7 and 13 read on the elected species.  Affirmation of this 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted imidazo[1,2-a]imidazoles of the formula I.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 10, directed to a process for the manufacture of a substituted imidazo[1,2-a]imidazole of the formula I; and (ii) claim 15, directed to a method for the treatment of Parkinson’s disease,… or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on May 18, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.


Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;
	R4 is H, halogen, lower alkyl optionally substituted by OH, S(O)2CH3, heterocycloalkyl, or a 5- or 6-membered heteroaryl, wherein the heterocycloalkyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl, OH, and =O; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound or claim 1, wherein the compound is of formula IA:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

IA
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: a) for clarity and consistency, The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein the compound is selected from the group consisting of should be replaced with The compound of claim 2, wherein the compound is selected from the group consisting of; and b) for clarity and consistency, or a pharmaceutically acceptable salt or stereoisomer thereof should be inserted after the last species and prior to the period.  Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound or claim 1, wherein the compound is of formula IB:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

IB
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.


5 is objected to because of the following informalities: a) for clarity and consistency, The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein the compound is selected from the group consisting of should be replaced with The compound of claim 4, wherein the compound is selected from the group consisting of; and b) for clarity and consistency, or a pharmaceutically acceptable salt or stereoisomer thereof should be inserted after the last species and prior to the period.  Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound or claim 1, wherein the compound is of formula IC:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

IC
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: a) for clarity and consistency, The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein the compound is selected from the group consisting of should be replaced with The compound of claim 6, wherein the compound is selected from the group consisting of; and b) for clarity and consistency, or a pharmaceutically acceptable salt or stereoisomer thereof should be inserted after the last species and prior to the period.  Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound or claim 1, wherein the compound is of formula ID:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

ID
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: a) for clarity and consistency, The compound of claim 8, or a pharmaceutically acceptable salt thereof, wherein the compound is should be replaced with The compound of claim 8, wherein the compound is; and b) for clarity and consistency, or a pharmaceutically acceptable salt or stereoisomer thereof should be inserted after the species and prior to the period.  Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the manufacture of a compound of claim 1 of formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

I
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;
	R4 is H, halogen, lower alkyl optionally substituted by OH, S(O)2CH3, heterocycloalkyl, or a 5- or 6-membered heteroaryl, wherein the heterocycloalkyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl, OH, and =O; and

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

wherein the process comprises a step selected from the group consisting of:

a)	reacting a compound of formula Ib:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with an organometallic reagent of the following formula:
R4-M,
	wherein:
	R4 is CH3 or a 5- or 6-membered heteroaryl; and
	M is a boronic acid or a stannane;


to form a compound of formula Ic:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Ic
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;
	R4 is CH3 or a 5- or 6-membered heteroaryl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

b)	reacting a compound of formula Ib:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with an alkylmagnesium bromide, followed by methanesulfonyl chloride or a reagent of the following formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

to form a compound of formula Ie:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Ie
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;
	R4 is S(O)2CH3 or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;


c)	reacting a compound of formula XIV:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

XIV
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with sodium borohydride or an alkylmagnesium bromide of the following formula:
R-MgBr,
	wherein:
	R is lower alkyl;

to form a compound of formula Id:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Id
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;
	R4 is CH2OH or lower alkyl substituted by OH;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

d)	reacting a compound of formula Ia:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Ia
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with N-iodosuccinimide, to form a compound of formula Ib:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

e)	reacting a compound of formula Ib:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with a lactam of the following formula:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

to form a compound of formula Ig:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Ig
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

f)	reacting a compound of formula II:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

II
wherein:
X is Cl or I;
R2 is F;
R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

with a compound of the following formula:
R1-L-H
	wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-; and
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;

to form a compound of formula Ia:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Ia
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring; and

g)	reacting a compound of formula Ib:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring;

	with isopropylmagnesium chloride, followed by methanesulfonyl chloride, to form a compound of formula If:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

If
or a pharmaceutically acceptable salt thereof,
wherein:
	L is a bond, -C≡C-, -C(O)NH-, or -NHC(O)-;
	R1 is phenyl or a 5- or 6-membered heteroaryl, wherein the phenyl or 5- or 6-membered heteroaryl is optionally substituted by 1 or more substituents independently selected from the group consisting of lower alkyl optionally substituted by halogen and lower O(alkyl) substituted by halogen;
	R2 is F;
	R3 is F or Cl;

(i)	R5 is H or CH3;
	R6 is CH3; and
	the dotted line is absent; or

(ii)	R5 and R6, together with the carbon atom to which they are attached, form a cyclopropyl ring.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable excipient.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I

	Claim 15 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited  (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuro-protection, cancer, depression, and/or type 2 diabetes in a patient {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/034713 illustrates the synthesis of substituted imidazo[1,2-a]imidazoles of the formula I, and/or methods of use thereof {Jaeschke, et al. WO 19/034713, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuro-protection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I.
			Similarly, according to the specification, substituted imidazo[1,2-a]imidazoles of the formula I are capable of treating Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, and/or type 2 diabetes; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, and/or type 2 diabetes.  There is insufficient disclosure to reasonably conclude that the method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, as recited, would contribute to treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, and/or type 2 diabetes.  Furthermore, the combination of the instant specification and Jaeschke, et al. in WO 19/034713, lacks adequate credible evidence to support the assertion that a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuro-protection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, as recited, would contribute to the prophylaxis of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, and/or type 2 diabetes, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted imidazo[1,2-a]imidazole of the formula I, such as N-(3,5-difluoro-4-(6’-oxo-3’-(1H-pyrazol-3-yl)spiro[cyclopropane-1,5’-imidazo[1,2-a]imidazole]-7’-yl)phenyl)pyridine-2-carboxamide, shown to the left above, possesses utility as a therapeutic agent, useful in a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for the treatment of Parkinson’s disease, anxiety, emesis, obsessive compulsive disorder, autism, neuroprotection, cancer, depression, or type 2 diabetes in a patient, wherein the method comprises administering… a substituted imidazo[1,2-a]imidazole of the formula I, is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitation(s), to overcome this rejection.
15.	A method for modulating metabotropic glutamate receptor 4 activity in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

17.	The method of claim 15, wherein the patient has a disease or disorder selected from the group consisting of anxiety, autism, cancer, depression, emesis, neuroprotection, obsessive compulsive disorder, Parkinson’s disease, and type 2 diabetes.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, a bond, with respect to L, and the claim also recites a triple bond, with respect to L, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.

Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitations, 1) L, R1, R2, R3, R5, and/or R6, respectively, with regard to formula Ia, formula Ib, formula Ie, formula Ig, formula II, and formula XIV; and 2) L, R1, R2, R3, R4, R5, and/or R6, respectively, with regard to formula Ic, formula Id, formula If, and R1-L-H, where L, R1, R2, R3, R4, R5, and/or R6, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted imidazo[1,2-a]imidazole of the formula Ia, formula Ib, formula Ic, formula Id, formula Ie, formula If, formula Ig, formula II, and/or formula XIV, respectively.  Consequently, since incomplete valences are not permitted in the structure of the substituted imidazo[1,2-a]imidazoles of the formula Ia, formula Ib, formula Ic, formula Id, formula Ie, formula If, formula Ig, formula II, and/or formula XIV, respectively, an essential portion of the substituted imidazo[1,2-a]imidazoles of the formula Ia, formula Ib, formula Ic, formula Id, formula Ie, formula If, formula Ig, formula II, and/or formula XIV, respectively, is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted imidazo[1,2-a]imidazoles of the formula Ia, formula Ib, formula Ic, formula Id, formula Ie, formula If, formula Ig, formula II, and/or formula XIV, respectively.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, and the suitable organometallic reagent may be a protected organometallic derivative including a protecting group with the protecting group being removed by a suitable deprotection procedure, with respect to a), is a relative phrase which renders the claim indefinite.  The phrase, and the suitable organometallic reagent may be a protected organometallic derivative including a protecting group with the protecting group being removed by a suitable deprotection procedure, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, and the suitable organometallic reagent may be a protected organometallic derivative including a protecting group with the protecting group being removed by a suitable deprotection procedure.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the manufacture of a substituted imidazo[1,2-a]-imidazole of the formula I has been rendered indefinite by the use of the phrase, and the suitable organometallic reagent may be a protected organometallic derivative including a protecting group with the protecting group being removed by a suitable deprotection procedure, with respect to a).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624